NO.
12-07-00267-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§
IN RE: DANNY DALE WEISINGER, SR.,            
§                                  ORIGINAL
PROCEEDING
RELATOR
§          
                                                                                                                                                          

MEMORANDUM OPINION




            Danny
Dale Weisinger, Sr. was convicted of aggravated assault with a deadly weapon,
sentenced to twenty years of imprisonment, and fined seven thousand
dollars.  We affirmed the conviction, see
Weisinger v. State, No. 12-03-00274-CR, 2004 WL 3103643 (Tex. App.–Tyler
Jan. 12, 2005, pet. ref’d) (mem. op., not designated for publication), and
issued our mandate on October 11, 2005. 
In the instant proceeding, Weisinger contends that he is entitled to
mandamus because the reporter’s record in the appeal was incomplete.  Specifically, he asserts that the reporter
did not transcribe the hearing at which his appointed appellate counsel was
permitted to withdraw and therefore a “critical part” of the appellate record
was not filed with this court.
            The
Texas Rules of Appellate Procedure provide that if anything relevant is omitted
from the reporter’s record, the trial court, the appellate court, or any party
may by letter direct the official court reporter to prepare, certify, and file
in the appellate court a supplemental reporter’s record containing the omitted
items.  Tex. R. App. P. 34.6(d).  However, we are not aware of any authority,
and Weisinger has cited none, authorizing postappeal supplementation of the
appellate record under the facts presented here.  Weisinger does not specify whether he seeks
mandamus relief against the trial court or the court reporter.  In either instance, Weisinger has failed to
show that he is entitled to the relief requested.  Accordingly, the petition for writ of
mandamus is denied. See Tex.
R. App. P. 52.8(a).
                                                                                  JAMES T. WORTHEN    
                                                                                           Chief Justice
 
Opinion delivered July 31, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
(DO NOT PUBLISH)